Notice of Pre-AIA  or AIA  Status
 	The present application 15/939,013, filed on 03/26/2018 (or after March 16, 2013), is being examined under the first inventor to file provisions of the AIA                       (First Inventor to File). 
 	In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
DETAILED ACTION
Claims 1-21 are pending in this application.
Examiner acknowledges applicant’s RCE filed on 3/9/2021.
Drawings
The Drawings filed on 3/26/2018 are acceptable for examination purpose.
Priority
Acknowledgment is made of applicant's claim for domestic priority based on an           US provisional application 62/580,444 filed on11/01/2017; 62/576,804 filed on 10/25/2017; 62/576,766 filed on 10/25/2017; 62/539,866 filed on 08/01/2017; 62/509,534 filed on 05/22/2017; 62/508,181 filed on 05/18/2017




Interview:
On 3/17/2021, Examiner discussed amendment to the claims                              1, 4,6,8,11,13,15,18,20, with applicant's Attorney Matthew Jeffrey D. Patterson,         Reg. No. 67,429, and applicant’s attorney agreed with the Examiner's proposal Amendment, and authorization has given for an Examiner's amendment to enter.  
 	Total allowed claims: 1-21

AMENDMENTS TO THE CLAIMS:
Please amend the claims as set forth in the following listing.  This listing of claims will replace all prior versions, and listings, of claims in the present application:
1.	(Currently Amended) A computer-readable non-transitory storage medium having instructions stored thereon for providing action on-boarding assistance to a user, which, when executed by a processor of a computing device cause the computing device to perform actions comprising: 
 	receiving a command group that includes one or more initial commands associated with a new action being on-boarded to a virtual assistant by the user, wherein each of the one or more initial commands includes a sequence of natural language words recognizable by the virtual assistant to execute the new action;
 	determining one or more additional commands that are each relevant to the one or more initial commands, wherein the one or more additional commands includes a first command with a first sequence of natural language words that are unrecognizable by the virtual assistant and are determined by employing at least one of the one or more initial commands as a search query to search a plurality of document clusters and each 
 	determining one or more command scores for each of the one or more additional commands based on employing the one or more initial commands as a search query;
 	providing the one or more additional commands to the user as ranked recommended commands to include in the command group, wherein the ranking of the recommend commands is based on the one or more command scores determined for each of the one or more additional commands; and
 	associating the first command with the new action such that the first sequence of natural language words are now recognizable by the virtual assistant to execute the new action.
2.	(Previously Presented) The computer-readable storage medium of claim 1, wherein the actions further comprise:
 	in response to receiving a user selection of the first command of the one or more additional commands, updating the command group to include the selected first command of the one or more additional commands, such that the selected first command of the one or more additional commands is associated with the first news action and is recognizable by the virtual assistant to execute the new action.
	
3.	(Original) The computer-readable storage medium of claim 1, wherein the actions further comprise:
 	determining an action for each of the one or more additional commands, wherein each determined action includes machine executable instructions; and

4.	(Currently Amended) The computer-readable storage medium of claim 3, the actions further comprise:
 	determining an action score for each determined action, wherein each action score is based on the determined one or more command scores for the corresponding one or more additional commands;
 	determining an action distance for each determined action, wherein each action distance is based on one or more command distances for the corresponding one or more additional commands; and
 	providing the action scores and the action distances to the user.
5.	(Original) The one or more computer-readable storage media of claim 3, wherein the actions further comprise:
 	determining an application for each of the actions, wherein each determined application is enabled to execute the machine executable instructions included in the corresponding action; and
 	providing each determined application to the user. 
6.	(Currently Amended) The one or more computer-readable storage media of claim 1, wherein each command score of the one or more commands scores determined for each of the one or more additional commands is determined based on a discounted cumulative gain (DCG) associated with the corresponding one or more additional commands and the actions further comprise:

 	determining a command distance for each of the one or more additional commands, wherein each command distance is based on a Jensen-Shannon (JS) divergence between the documents corresponding to the one or more additional commands and the one or more initial commands; and
 	providing the command scores and the command distances to the user.	
7.	(Original) The one or more computer-readable storage media of claim 1, wherein determining the one or more additional commands includes a determination of a number of document clusters that are associated with a plurality of co-occurring words that also occur in the one or more initial commands. 
8.	(Currently Amended) A method for providing action on-boarding assistance to a user, comprising:
 	receiving a command group that includes one or more initial commands associated with a new action being on-boarded to a virtual assistant by the user, wherein each of the one or more initial commands includes a sequence of natural language words recognizable by the virtual assistant to execute the new action;
 	determining one or more additional commands that are each relevant to the one or more initial commands, wherein the one or more additional commands includes a first command with a first sequence of natural language words that are unrecognizable by the virtual assistant and are determined by employing at least one of the one or more initial commands as a search query to search a plurality of document clusters and each 
 	determining one or more command scores for each of the one or more additional commands based on employing the one or more initial commands as a search query;
 	providing the one or more additional commands to the user as ranked recommended commands to include in the command group, wherein the ranking of the recommend commands is based on the one or more command scores determined for each of the one or more additional commands; and 
 	associating the first command with the new action such that the first sequence of natural language words are now recognizable by the virtual assistant to execute the new action.
9.	(Previously Presented) The method for claim 8, further comprising:
 	in response to receiving a user selection of the first command of the one or more additional commands, updating the command group to include the selected first command of the one or more additional commands, such that the selected first command of the one or more additional commands is associated with the first news action and is recognizable by the virtual assistant to execute the new action. 
10.	(Original) The method of claim 8, further comprising:
  	determining an action for each of the one or more additional commands, wherein each determined action includes machine executable instructions; and
 	providing each determined action to the user as a recommended action. 


 	determining an action score for each determined action, wherein each action score is based on the determined one or more command scores for the corresponding one or more additional commands;
 	determining an action distance for each determined action, wherein each action distance is based on one or more command distances for the corresponding one or more additional commands; and
 	providing the action scores and the action distances to the user. 
12.	(Original) The method of claim 10, further comprising:
 	determining an application for each of the actions, wherein each determined application is enabled to execute the machine executable instructions included in the corresponding action; and
 	providing each determined application to the user as a recommended application.	
13.	(Currently Amended) The method of claim 8, wherein each command score of the one or more commands scores determined for each of the one or more additional commands is determined based on a discounted cumulative gain (DCG) associated with the corresponding one or more additional commands and the method further comprises[[ing]]:


 	providing the command scores and the command distances to the user. 
14.	(Original) The method of claim 8, wherein determining the one or more additional commands includes a determination of a number of document clusters that are associated with a plurality of co-occurring words that also occur in the one or more initial commands. 
15.	(Currently Amended) A computing system, comprising:
a processor device; and
 	a computer-readable storage medium, coupled with the processor device, having instructions stored thereon for providing action on-boarding assistance to a user, which, when executed by the processor device, provide the system with an action and command recommendation engine configured to perform actions comprising: 
 	receiving a command group that includes one or more initial commands associated with a new action being on-boarded to a virtual assistant by the user, wherein each of the one or more initial commands includes a sequence of natural language words recognizable by the virtual assistant to execute the new action;
 	determining one or more additional commands that are each relevant to the one or more initial commands, wherein the one or more additional commands includes a first command with a first sequence of natural language words that are unrecognizable by the virtual assistant and are determined by employing at least one of the one or more 
 	determining one or more command scores for each of the one or more additional commands based on employing the one or more initial commands as a search query;
 	providing the one or more additional commands to the user as ranked recommended commands to include in the command group, wherein the ranking of the recommend commands is based on the one or more command scores determined for each of the one or more additional commands; and
 	associating the first command with the new action such that the first sequence of natural language words are now recognizable by the virtual assistant to execute the new action.	 
16.	(Previously Presented) The computing system of claim 15, the actions further comprising:
 	in response to receiving a user selection of the first command of the one or more additional commands, updating the command group to include the selected first command of the one or more additional commands, such that the selected first command of the one or more additional commands is associated with the first news action and is recognizable by the virtual assistant to execute the new action.





 	determining an action for each of the one or more additional commands, wherein each determined action includes machine executable instructions; and
 	providing each determined action to the user as a recommended action.
 
18.	(Currently Amended) The computing system of claim 17, the actions further comprising:
 	determining an action score for each determined action, wherein each action score is based on the determined one or more command scores for the corresponding one or more additional commands;
 	determining an action distance for each determined action, wherein each action distance is based on one or more command distances for the corresponding one or more additional commands; and
 	providing the action scores and the action distances to the user.
19.	(Original) The computing system of claim 17, the actions further comprising:
 	determining an application for each of the actions, wherein each determined application is enabled to execute the machine executable instructions included in the corresponding action; and
 	providing each determined application to the user as a recommended application. 
wherein each command score of the one or more commands scores determined for each of the one or more additional commands is determined based on a discounted cumulative gain (DCG) associated with the corresponding one or more additional commands and the actions further comprising:

determining a command distance for each of the one or more additional commands, wherein each command distance is based on a Jensen-Shannon (JS) divergence between the documents corresponding to the one or more additional commands and the one or more initial commands; and
providing the command scores and the command distances to the user.
21.	(Original) The computing system of claim 15, wherein providing the one or more additional commands to the user reduces an onboarding error rate of the user.




Reasons for Allowance

 	Claims 1-21 are allowed.
	The following is an examiner’s statement of reasons:


	The prior art of Sharma et al., US Pub. No. 2015/0213355 is directed to  virtual assistant system, more specifically virtual assistant system may control any devices and services by receiving an input to perform a function at the device and services, translate the input into a language sharable by all of the external devices and services either remotely or locally (Abstract, fig 1), the prior art of Sharma teaches a storage system to store commands to perform functions at an external device or service, the commands provided in a semantic information interchange language format that can be shared between a plurality of external devices and services; a plugin corresponding to each respective one of the plurality of external devices and services (0045-0046,0114, fig 4)
 	The prior art of Barrett, US Pub. No. 2016/0044380 is directed to personal helper bot system, more specifically, helper BOTs leverage user directed search paradigms to refine and customize the search function according to the searcher’s preferences, further the personal helper BOT system coordinates the individual activities of autonomous web robots (each of which specializes in its own function) such that the net effect is teamwork and the owner's ultimate personal help solution. In short, the goal here is foremost to assist by offloading the task from the user before finding ways to assist the user with the task. In some embodiments, BOTs will learn to do a task autonomously--thereby removing the need to assist with it because it has learned how to do it completely (Abstract, 0008


	The prior art of Zhang, US Patent No. 8140526 is directed to ranking documents based on content characteristics, more specifically, assessing information in natural language contents.  Zhang teaches user interface that can receive an object name as a query term and a value for a customized ranking parameter from a user; a computer storage that can store an object-specific data set related to the object name, wherein the object-specific data set includes a plurality of property names and association-strength values, each property name being associated with an association-strength value, wherein the association strength values of the plurality of property names are above a predetermined threshold value, wherein the plurality of property names 
 	In view of applicant’s amendment, remarks (3/9/2021), further examiner’s amendment to claims 1, 4,6,8,11,13,15,18,20, the prior art of Sharma et al., US Pub. No. 2015/0213355, Barrett, US Pub. No. 2016/0044380, Burdick et al., US Patent No. 7,185,001 and Zhang, US Patent No. 8140526 do not disclose, make obvious or otherwise suggest the structure of applicant’s
 	“determining one or more command scores for each of the one or more additional commands based on employing the one or more initial commands as a search query;
 	providing the one or more additional commands to the user as ranked recommended commands to include in the command group, wherein the ranking of the recommend commands is based on the one or more command scores determined for each of the one or more additional commands”, in claim 1,8,15



 	These features, together with the other limitations of the independent claims     are novel and non-obvious over the prior art of record. The dependent claims 2-7,9-14,16-21 being definite, enabled by the specification, and further limiting to the independent claims are also allowable.  



















 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Srirama Channavajjala whose telephone number is   571-272-4108. The examiner can normally be reached on Monday-Friday from 8:00 AM to 5:30 PM Eastern Time.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gorney, Boris, can be reached on (571) 270- 5626.  The fax phone numbers for the organization where the application or proceeding is assigned is  571-273-8300 Information regarding the status of an application may be obtained  from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.            For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)


/Srirama Channavajjala/Primary Examiner, Art Unit 2158